  Case 17-26655         Doc 48     Filed 05/15/19 Entered 05/15/19 09:59:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26655
         MICHAEL DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2017.

         2) The plan was confirmed on 02/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/15/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26655        Doc 48      Filed 05/15/19 Entered 05/15/19 09:59:03                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $2,378.48
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $2,378.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,899.04
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $107.68
    Other                                                                 $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,378.48

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI Unsecured            0.00           NA              NA            0.00       0.00
Acceptance Now                 Unsecured           0.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured            NA         665.33          665.33           0.00       0.00
CAINE & WEINER                 Unsecured         274.00           NA              NA            0.00       0.00
CAINE & WEINER                 Unsecured         274.00           NA              NA            0.00       0.00
Cap One Na                     Unsecured         224.00           NA              NA            0.00       0.00
Chase Auto                     Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      3,027.05       3,047.05        3,047.05           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         667.00           NA              NA            0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured        12,833.00     14,496.57        14,496.57           0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured         1,638.00       2,027.12        2,027.12           0.00       0.00
CORPORATE AMERICA FAMILY CU Unsecured            422.00        464.85          464.85           0.00       0.00
Credit Cntrl                   Unsecured         118.00           NA              NA            0.00       0.00
Credit Cntrl                   Unsecured          90.00           NA              NA            0.00       0.00
CREDIT PROTECTION              Unsecured         647.00           NA              NA            0.00       0.00
CREDIT UNION 1                 Unsecured           0.00           NA              NA            0.00       0.00
GLA PROPERTY MANAGEMENT        Unsecured      3,100.00            NA              NA            0.00       0.00
HARRIS & HARRIS                Unsecured           0.00           NA              NA            0.00       0.00
HONOR FINANCE LLC              Secured       12,464.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         228.12          228.12           0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         348.00          348.00           0.00       0.00
IL DEPT OF REVENUE             Priority          400.00        897.54          897.54           0.00       0.00
ILLINOIS SECRETARY OF STATE    Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured         323.00        305.43          305.43           0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured      1,830.00            NA              NA            0.00       0.00
NICOR GAS                      Unsecured         729.29           NA              NA            0.00       0.00
NORTHWESTERN IMAGING CENTER Unsecured         4,000.00            NA              NA            0.00       0.00
NORTHWESTERN MEDICINE          Unsecured     10,000.00            NA              NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING      Unsecured           0.00           NA              NA            0.00       0.00
ONEMAIN                        Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-26655       Doc 48       Filed 05/15/19 Entered 05/15/19 09:59:03                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
PENTAGON FEDERAL CREDIT UNION   Unsecured         500.00        505.70        505.70           0.00        0.00
SPRINGLEAF FINANCIAL            Unsecured           0.00           NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured         300.00      1,536.30      1,536.30           0.00        0.00
Sunrise Credit Service          Unsecured         665.00           NA            NA            0.00        0.00
Tidewater Motor Credit          Unsecured           0.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                $0.00
      Mortgage Arrearage                                     $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                $0.00
      All Other Secured                                      $0.00                $0.00                $0.00
TOTAL SECURED:                                               $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                  $897.54                $0.00                $0.00
TOTAL PRIORITY:                                            $897.54                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $23,624.47                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $2,378.48
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $2,378.48




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26655         Doc 48      Filed 05/15/19 Entered 05/15/19 09:59:03                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
